Citation Nr: 1542684	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-30 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia 


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral otitis externa.  

2.  Entitlement to a compensable disability rating for bilateral otitis externa. 
 
3.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected bilateral otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.P.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1978 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In July 2015, the Veteran and D.P. testified at a Board hearing before the undersigned Acting Veterans Law Judge at the Board's office in Washington, D.C.  A copy of the hearing transcript is associated with the claims file. 

After reviewing the Veteran's contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, the Veteran's representative argues that the Veteran's claims regarding hearing loss and otitis externa should include a claim for tinnitus as the Veteran is unable to differentiate between symptoms of multiple conditions that affect his ears.  See Hearing Transcript pp. 25-26.  In addition, several VA treatment records reflect the Veteran's complaints of current tinnitus, and the Veteran testified that these symptoms began during active service.  See Hearing Transcript p. 35.  Therefore, in consideration of the holdings of Brokowski and Clemons, the Board has recharacterized the claims as reflected on the title page.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.  

2.  The weight of the competent and credible evidence is at least in relative equipoise as to whether the Veteran's tinnitus began during service and has continued since service separation.  

3.  For the entire rating period on appeal, the Veteran's bilateral otitis externa has been manifested by symptoms of recurrent itching, discharge, and swelling requiring frequent and prolonged treatment.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, for the entire rating period on appeal, the criteria for a 10 percent disability rating, and no higher, for bilateral otitis externa have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.87, Diagnostic Code 6210 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The issue of service connection for tinnitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome with respect to this issue, no prejudice to the Veteran could result from this decision as it relates to this claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the otitis externa claim, in a claim for an increased disability rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a July 2007 pre-adjudicatory notice letter to the Veteran that met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA treatment records, VA examination reports from October 2008 and October 2014, and the Veteran's statements, including his testimony at the July 2015 Board hearing.   

The Veteran was afforded VA medical examinations in October 2008 and October 2014 in connection with his claim of entitlement to an increased disability rating for otitis externa.  38 C.F.R. § 3.159(c)(4) (2015).  When VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2008 and October 2014 VA examinations are adequate with regard to the claim of entitlement to an increased disability rating for otitis externa.  The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability.  The VA examiners also addressed all the relevant rating criteria for otitis externa, including the functional impact of the Veteran's disability upon his occupational and social functioning.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, tinnitus, as an organic disease of the nervous system, is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  
38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (tinnitus), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for Tinnitus - Analysis

The Veteran contends that service connection is warranted for tinnitus.  Specifically, the Veteran contends that he currently experiences recurrent episodes of ringing in the ears as a result of acoustic trauma during service.  See Hearing Transcript pp. 35-36.  The Veteran identified exposure to loud noises was a routine aspect of his duties as an infantryman.  Id. at pp. 15-18.  Alternatively, the Veteran contends that his current tinnitus is secondary to his service-connected otitis externa.  

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran experienced acoustic trauma during service.  According to service personnel records, the Veteran's military occupational specialty was an infantryman, and the Veteran earned the Expert Infantryman Badge.  The Veteran has indicated that he served as a mechanized driver and he was repetitively exposed to loud noises associated with vehicles in the motor pool and noises associated with artillery and live ammunitions.  See Hearing Transcript pp. 15-18.  The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service.  Accordingly, loud noise exposure (acoustic trauma) in service is recognized.  See 38 U.S.C.A. § 1154(a).  

The Board next finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran has a current tinnitus disability.  Evidence against a finding of a current disability is contained in the May 2008 and October 2008 VA examination reports, which indicate that the Veteran denied a history of tinnitus.  Evidence in favor of a finding of a current disability is contained in a September 2006 VA treatment record (described as episodic and bilateral), a February 2011 VA treatment record (described as episodic and bilateral), an April 2011 otorhinolaryngology (ENT) consultation result (described as unilateral, intermittent, and non-pulsatile), a September 2014 VA treatment (described as unilateral), and an October 2013 VA treatment record.  In addition, the Veteran testified that he experiences recurrent episodes of tinnitus.  See Hearing Transcript pp. 35-36.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374.  As such, the Board finds that the weight of the evidence establishes that the Veteran has a current diagnosis of tinnitus.    

In addition, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's current tinnitus disability is related to active service.  The United States Court of Appeals for the Federal Circuit has held that where, as here, there is evidence of acoustic trauma, tinnitus is an organic disease of the nervous system subject to the presumptive service connection provisions of 38 C.F.R. § 3.309(a).  Fountain, 27 Vet. App. 258.  In this regard, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's tinnitus began during service and that the Veteran has continually experienced recurrent tinnitus since service separation.  

An October 2010 VA emergency department record indicates that the Veteran reported a two-week history of bilateral ear pain and pressure, described as fullness and ringing.  The VA physician indicated that the Veteran's symptoms were likely attributable to otitis externa.  

A February 2011 VA audiological consultation report indicates that the Veteran reported bilateral, episodic tinnitus.  The Veteran also reported that the sensations of tinnitus usually coincide with recurrent ear infections.  

An April 2011 VA treatment record indicates that the Veteran reported tinnitus only in the left ear, and occurs every two to three weeks.  The Veteran also reported that the left ear also "feels like it is full of water" and reported occasional ear pain.  

A May 2013 VA emergency department record indicates that the Veteran reported a three-week history of bilateral ear pain with brown discharge.  A subsequent May 2013 VA treatment record indicates the Veteran described the pain as a sharp ringing.  

During the July 2015 Board hearing, the Veteran testified that he began to experience ringing in the ears during service following exposure to the loud noises associated with artillery explosions.  See Hearing Transcript p. 35.  The Veteran further testified that the ringing would eventually resolve, but would recur and has continued to recur since service separation.  Id. at pp. 35-36.  

While service treatment records are absent for documented reports of tinnitus, the Veteran has indicated that the onset of his tinnitus occurred during service.  The Board finds the Veteran's statements to be credible lay evidence that his tinnitus symptoms began during service.  Therefore, in light of the competent and credible evidence that indicates the Veteran's tinnitus began during service and has continued on a recurrent basis since service separation, the Board finds that the presumptive service connection provisions apply.  38 C.F.R. §§ 3.307, 3.309(a); Fountain, 27 Vet. App. 258.  

The Veteran's credible lay contentions of in-service loud noise exposure and of tinnitus symptoms as beginning during service and continuing since service separation tend to show that his current tinnitus disability was incurred coincident with active service.  See 38 C.F.R. §§ 3.303(a), 3.309.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Disability Rating Criteria - Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

In the case of otitis externa, the Rating Schedule does not specifically provide for a noncompensable disability rating.  In every instance where the Rating Schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable disability rating will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  

Increased Rating for Bilateral Otitis Externa - Analysis

The Veteran contends that his service-connected otitis externa is more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the disability rating currently assigned.  Specifically, the Veteran contends that he experienced recurrent ear infections that result in symptoms of itching, swelling, and discharge, which require continued use of medication as treatment.    

Otitis externa is evaluated under Diagnostic Code 6210, which provides a 10 percent disability rating for swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  38 C.F.R. § 4.87.  The 10 percent disability rating is the highest schedular disability rating for chronic otitis externa.  Id.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the symptoms associated with the Veteran's bilateral otitis externa warrant a 10 percent disability rating for the entire rating period on appeal.  

Upon VA examination in October 2008, the Veteran reported itching, pain, discharge, and wax build up in the left year.  The Veteran also reported recurrent infections and a sense of a clogged left ear, which the Veteran treated with hydrogen peroxide drops.  The VA examiner noted recurrent episodes of pain and pruritus.  Following examination, the VA examiner noted a diagnosis of bilateral otitis externa with a normal examination and no pathology found.    

A July 2009 VA treatment record indicates the Veteran reported intermittent left ear draining.  

A December 2009 VA emergency department treatment record indicates the Veteran reported bilateral ear pain, pressure, and post-nasal drip.  The VA clinician indicated a likely diagnosis of otitis and an upper respiratory infection.  

A May 2010 VA emergency department treatment record indicates the Veteran reported left ear pain and right ear pressure, and a sense of water in the ears.  The Veteran denied ear drainage.  The VA clinician provided a likely diagnosis of otitis media.  

An October 2010 VA emergency department treatment record indicates the Veteran reported bilateral ear pain, fullness, and ringing.  The Veteran denied ear drainage.  The VA clinician indicated the Veteran presented with swelling and erythema in the left ear canal.  The VA clinician provided a likely diagnosis of otitis externa, and prescribed otic drops as treatment.  

A December 2010 VA ENT consultation report indicates that the Veteran reported a recent history of ear pain and drainage, and a recurrent history of ear infections treated with antibiotic drops.  Upon physical examination, the VA physician documented a normal examination with no effusion noted.  The VA physician indicated that the Veteran's otitis externa had resolved, but recommended the Veteran continue with antibiotic drops if ear drainage recurred.  The VA physician also indicated that the Veteran's ear pain might be attributable to a temporomandibular joint (TMJ) dysfunction.  

A December 2011 VA treatment record indicates that the Veteran reported a recurrence of his ear pain.  A subsequent January 2012 VA ENT consultation report indicates that the Veteran's ear pain had resolved, but presented with tenderness of the left TMJ.  

A May 2013 VA emergency department treatment record indicates the Veteran reported a three-week history of ear pain with a brown drainage.  The VA physician provided a diagnosis of upper respiratory infection and prescribed an oral antibiotic medication as treatment.  A subsequent May 2013 VA treatment indicates that the Veteran's respiratory complaints had resolved, but he still reported bilateral ear pain.  The VA clinician provided a diagnosis of otalgia and indicated that the Veteran "has a longstanding [history] of otalgia."  The VA clinician further noted that the Veteran demonstrated no evidence of an infection in the ear canal, but reported symptoms of Eustachian tube dysfunction.  The VA clinician prescribed otic drops for treatment of the Veteran's symptoms.  

A July 2013 VA ENT consultation report indicates that the Veteran reported intermittent left ear pain and recurrent waxy build up that improves with use of the otic drops.  The Veteran denied any ear discharge.  The VA physician indicated that the Veteran's complaint of left ear pain was likely due to a left TMJ dysfunction.  

A September 2013 VA audiology consultation report indicates the Veteran reported constant left ear pain, described as "something is pulling it/stretching it from the inside or like something is crawling around inside [the] ear."  

An October 2014 VA ENT consultation report indicates the Veteran reported intermittent bilateral ear pain, which has been lessened by TMJ precautions, sinus medications, and otic drops.  The VA physician indicated that the Veteran presented with bilateral TMJ arthralgia, no evidence of a current ear infection, and improved/resolved Eustachian tube dysfunction.  The VA physician recommended the Veteran continue with the sinus medication and TMJ precautions as continued treatment.  

Upon VA examination in October 2014, the Veteran reported bilateral ear fullness, ear pain, and intermittent drainage.  The Veteran reported that he uses prescription otic drops as frequent as his symptoms occur.  The VA examiner noted that contemporaneous VA treatment records have attributed the Veteran's complaints of ear pain to a left TMJ dysfunction.  The VA examiner also noted that the Veteran's treatment plan includes taking continuous medication.  Following examination, however, the VA examiner noted no current underlying pathology.  

During the July 2015 Board hearing, the Veteran testified that he experiences recurrent episodes of ear pain, drainage, itching, and swelling.  See Hearing Transcript pp. 5-11.  The Veteran testified that these episodes typically last about a week in duration and occur several times a year.  Id. at p. 6.  The Veteran also testified that he was instructed by his physician to use prescription ear drops and over-the-counter sinus medications as his symptoms recur.  Id. at pp. 7-9, 30-31.  

Based on the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent disability rating is warranted for bilateral otitis externa for the entire rating period on appeal.  The Veteran is competent to report symptoms of itching, swelling, and discharge, as these are observable symptoms that the Veteran perceives through his senses.  See Layno, 6 Vet. App. 465; Barr, 21 Vet. App. at 303.  In addition, the evidence of record consistently reflects prescription medication in the form of otic drops as treatment for the Veteran's symptoms across the entire eight-year appeal period.  Moreover, the Board finds the Veteran's symptoms to be consistent across the entire rating period under appeal.  Therefore, the Board finds that the Veteran's symptomatology warrants a 10 percent disability rating for the entire rating period under appeal.  This is the maximum schedular rating under these diagnostic criteria. 

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his symptomatology.  See Schafrath, 1 Vet App. at 595.  In this regard, chronic otitis externa is specifically contemplated by the Rating Schedule; therefore, the Board finds that no other diagnostic code or rating would be appropriate in the evaluation of the Veteran's disability.  See Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015) (holding that when a diagnosed condition is specifically listed in the Rating Schedule, rating by analogy is inappropriate); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).  

For these reasons, the Board finds that the weight of the evidence, lay and medical, supports a disability rating of 10 percent for bilateral otitis externa for the entire rating period on appeal.  Therefore, the claim for an increased rating for bilateral otitis externa is granted.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is service-connected for bilateral otitis externa and, as adjudicated above, recurrent tinnitus.  

The Board recognizes and has considered the Veteran's symptoms of recurrent ear pain, itching, swelling, and discharge.  The schedular rating criteria specifically provides for a compensable rating based on symptoms of itching, swelling and discharge.  While the schedular rating criteria does not specifically contemplate ear pain, current VA treatment records and the October 2014 VA examination report indicate the Veteran's complaints of ear pain is likely not attributable to his otitis externa, but instead to a TMJ dysfunction, which is not service-connected.  The functional limitations imposed by the Veteran's otitis externa have been specifically contemplated and addressed by VA examiners, including the effect of the Veteran's otitis externa on his daily life.  Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.   As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current bilateral otitis externa, and associated symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Veteran testified that he currently works as a long-distance truck driver.  While there is evidence that the Veteran was unemployed during the appeal period, there is no evidence that he was rendered unemployable due to his bilateral otitis externa or tinnitus.  Specifically, the October 2008 VA examination report indicates that the Veteran had been unemployed for less than one year due to be terminated for his frequency of accidents as a truck driver.  The VA examiner indicated no effects of the Veteran's bilateral otitis externa on his occupational or daily activities.  A February 2009 VA treatment record indicated that the Veteran had successfully found a new job.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

Service connection for tinnitus is granted.  

Entitlement to a 10 percent disability rating, and no higher, for bilateral otitis externa is granted, subject to the laws and regulations governing the payment of VA benefits. 


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for bilateral hearing loss, to include as secondary to service-connected otitis externa.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).
 
Service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  





The Veteran was afforded a VA examination in May 2008 in connection with his claim of service connection for bilateral hearing loss.  Upon audiological examination, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
30
LEFT
25
25
35
40
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The VA examiner provided a diagnosis of mild, bilateral sensorineural hearing loss.  

Despite the VA examiner's diagnosis of bilateral hearing loss, the May 2008 VA audiological examination results do not demonstrate a current right ear hearing loss disability.  Specifically, the May 2008 VA examination results do not reveal a pure tone threshold of 40 decibels or greater in at least one tested frequency in the right ear; do not reveal pure tone thresholds of 26 decibels or greater in at least three tested frequencies in the right ear; and do not reveal a speech recognition score of less than 94 percent.  Therefore, these results demonstrate no current right ear hearing loss disability that meets the standards of 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

Following examination, the VA examiner opined that that the Veteran's bilateral hearing loss was "less likely than not caused by or a result of service connected bilateral otitis externa."  As rationale, the VA examiner indicated the Veteran's hearing loss was sensorineural in nature, and "hearing loss caused by otitis externa would be conductive or mixed in nature."    

When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr, 21 Vet. App. 303.  In review of the opinion provided by the May 2008 VA examiner, the Board finds the opinion to be inadequate for adjudication purposes.  While the May 2008 VA examiner discussed secondary causation, the VA examiner did not provide an opinion as to aggravation of the Veteran's hearing impairment by the service-connected otitis externa.  Therefore, the Board finds the opinion provided by the May 2008 VA examiner to be inadequate for the purposes of adjudicating the Veteran's claim of service connection on a secondary theory of entitlement.  While a VA medical opinion was obtained in October 2014, this opinion only addressed direct service connection.  

In addition, the Veteran contends that his hearing impairment has worsened since the last VA examination and current VA treatment records reflect a diagnosis of bilateral sensorineural hearing loss.  See e.g., September 2013 VA Audiology Treatment Record; October 2013 VA ENT Consultation Report.  Therefore, the Board finds that the May 2008 VA examination, which documented no current right ear hearing loss disability, may not accurately reflect the Veteran's current hearing loss disability.  Accordingly, a new VA examination and opinion is needed to adequately consider entitlement to service connection for bilateral hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should schedule the Veteran for a VA audiological examination to assist in determining the nature and etiology of any current hearing loss disability.  The claims file should be made available to, and be reviewed by, the VA examiner. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, audiological examination, and sound medical principles, the VA examiner is asked to offer the following opinions: 

a. Does the Veteran have a current right ear hearing loss disability?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability (either unilateral or bilateral) was (i) caused or (ii) aggravated (permanently worsened) by the service-connected otitis externa?

If the opinion is that the service-connected otitis externa aggravated the hearing loss disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

A thorough explanation should be provided for the opinions rendered. 

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


